DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The amendments and arguments to independent claim 1 have not place the application in condition for allowance. 
	Accordingly, Applicant amends to include the steering directions both in azimuth and elevation and that the radiating element are excited in same direction and phase. The newly applied art discloses these functionalities as cited below. 
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 20110279345) in view of Quan et al. (US Pat. 5506589).
Regarding claim 1:
Tanabe et al. disclose (in Figs. 1, 5, 6, 9-11 and 13) an array antenna (1) comprising: a plurality of sub-arrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) each including a plurality of radiating elements (A1, A2; Para. 0035, Lines 1-5) arranged two-dimensionally in a first direction (x-axis) and a second direction (y-axis), wherein the first direction (x-axis) and the second direction (y-axis) are perpendicular to each other; and a plurality of power feeding lines (F; Para. 0035, Lines 1-5) individually feeding power from a high-frequency input/output device (through F) to the plurality of sub-arrays (Para. 0039, Lines 1-5), wherein the plurality of sub-arrays (see Figs; first sub-array, second sub-array, third sub-array, fourth sub-array) are arranged along straight lines in the first direction (x-axis), and are arranged in the second direction (y-axis) such that among two sub-arrays adjacent to each other in the second direction (y-axis; See Figs.), one sub-array is shifted in the first direction with respect to the other subarray (See Figs. 5 and 9).
Tanabe et al. is silent on that each of the plurality of power feeding lines is directly connected to the high-frequency input/output device and the high-frequency input/output device is configured to supply high-frequency signals having prescribed phase differences to the plurality of power feeding lines, wherein the plurality of sub-arrays perform beam steering in both an azimuth direction and an elevation direction, wherein the high frequency input/output device is configured to excite the plurality of radiating elements of the plurality of sub-arrays, and wherein for each sub-array, the radiating elements thereof are excited in the same direction and phase.
Quan et al. disclose (in Figs. 2 and 3A-3D, 5A) each of the plurality of power feeding lines (56A-56D) is directly connected to the high-frequency input/output device (50) and the high-frequency input/output device (50) is configured to supply high-frequency signals having prescribed phase differences (Col. 3, Lines 11-13) to the plurality of power feeding lines (56A-56D), wherein the plurality of sub-arrays (60A-60D) perform beam steering in both an azimuth direction and an elevation direction (Col. 4, Lines 9-13), wherein the high frequency input/output device (50) is configured to excite the plurality of radiating elements (58A-58N) of the plurality of sub-arrays (60A-60D), and wherein for each sub-array (60A-60D), the radiating elements (58A-58N) thereof are excited in the same direction and phase (Col. 1, Lines 9-12; Col. 1, Lines 22-26).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the high frequency input/output to be directly coupled to the plurality of power feeding lines as taught by Quan et al. into the device of Tanabe et al. for the benefit of achieving antenna capable of operating across a wide instantaneous bandwidth for improved RF power distribution (Col. 1, Lines 12-16).
Regarding claims 4, 7 and 8:
Tanabe et al. disclose the plurality of sub-arrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) arranged in the second direction (y-axis) are arranged in a zig-zag pattern (See Fig. 5).
Regarding claim 5:
Tanabe et al. disclose the plurality of sub-arrays (see Fig. 6; first sub-array, second sub-array, third sub-array and fourth sub-array) are arranged at a second pitch (6) in the first direction (x-axis).
Regarding claims 6, 12, 13, 14 and 15:
Tanabe et al. disclose the plurality of sub-arrays each consist of 2n of the radiating elements, where n is a positive integer (see arrangements in the Figs.).
Regarding claims 9 and 11:
Tanabe et al. disclose the plurality of sub-arrays are arranged at a second pitch (6) in the first direction (x-axis).
Regarding claim 16:
Tanabe et al. disclose the plurality of sub-arrays (see Figs-.; first sub-array, second sub-array, third sub-array, fourth sub-array) are arranged at a first pitch (defined by the distance/spacing between A1-A2) in the first direction (x-axis), and a shift amount with respect to the first direction (x-axis) between positions of two sub-arrays adjacent to each other in the second direction (y-axis) is less than or equal to 1/2 the first pitch (defined by the distance/spacing between A1-A2; see arrangements in the Figs.).
Regarding claim 17:
Tanabe et al. disclose a plurality of images obtained by orthogonally projecting the plurality of subarrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) in straight lines parallel to the first direction (x-axis) are arranged at a regular pitch less than or equal to 1/2 the first pitch (defined by the distance/spacing between A1-A2) in the first direction (x-axis; see arrangements in the Figs.).
Regarding claim 18:
Tanabe et al. is silent on that each of the plurality of power feeding lines is directly connected between one sub-array of the plurality of sub-arrays and the high-frequency input/output device.
Quan et al. disclose (in Figs. 2 and 3A-3D, 5A) each of the plurality of power feeding lines (56A-56D) is directly connected between one sub-array of the plurality of sub-arrays (60A-60D) and the high-frequency input/output device (50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the high frequency input/output to be directly coupled to the plurality of power feeding lines as taught by Quan et al. into the device of Tanabe et al. for the benefit of achieving antenna capable of operating across a wide instantaneous bandwidth for improved RF power distribution (Col. 1, Lines 12-16).
Regarding claim 19:
Tanabe et al. is silent on that the plurality of power feeding lines are not gathered to connect to the plurality of sub-arrays.
Quan et al. disclose the plurality of power feeding lines (56A-56D) are not gathered to connect to the plurality of sub-arrays (60A-60D).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the high frequency input/output to be directly coupled to the plurality of power feeding lines as taught by Quan et al. into the device of Tanabe et al. for the benefit of achieving antenna capable of operating across a wide instantaneous bandwidth for improved RF power distribution (Col. 1, Lines 12-16).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 20110279345) in view of Quan et al. (US Pat. 5506589) as applied to claim 1 and further in view of Bales et al. (US Pat. 9391375).
Tanabe as modified is silent on that at least one of the plurality of power feeding lines branches into two branches at a branching point and a power feeding point is provided in each of the radiating elements of at least one of the plurality of sub-arrays, and wherein line lengths from the branching point to each of the power feeding points are identical.
Bales et al. disclose (in Figs. 6 and 7) at least one of the plurality of power feeding lines (550) branches into two branches (520 and 530) at a branching point (540) and a power feeding point (550) is provided in each of the radiating elements (in 502 and 510 on the left side) of at least one of the plurality of sub-arrays (502 and 510), and wherein line lengths from the branching point (540) to each of the power feeding points are identical (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the identical branching feed lines as taught by Bales et al. into the modified device of Tanabe to ensure the radiating elements steer to broadside at the center frequency (Col. 9, Lines 51-55), therefore avoiding narrow bandwidth/frequency steering issues (Col. 11, Lines 20-24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845